UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1346


TERESA BREWER LAMONDS,

                Plaintiff - Appellant,

          v.

J. T. PIERCE, In his official capacity as an officer with
the Candor, North Carolina Police Department,

                Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:09-cv-00962-CCE-LPA)


Submitted:   November 27, 2013            Decided:   January 6, 2014


Before DUNCAN, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Duane K. Bryant, LAW OFFICES OF DUANE BRYANT, High Point, North
Carolina, for Appellant.    Dan M. Hartzog, Kari R. Johnson,
CRANFILL, SUMNER & HARTZOG, LLP, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Theresa    Brewer     Lamonds     appeals     the     district      court’s

order    granting    summary        judgment     in    favor    of      Sergeant     J.    T.

Pierce and dismissing her state law malicious prosecution claim

and her excessive force claim brought under 42 U.S.C. § 1983

(2006).    Finding no error, we affirm.

               We review de novo a district court’s grant of summary

judgment, “viewing the facts and the reasonable inferences drawn

therefrom in the light most favorable to the nonmoving party.”

Emmett v. Johnson, 532 F.3d 291, 297 (4th Cir. 2008).                              Summary

judgment is proper “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”               Fed. R. Civ. P. 56(a).

               Lamonds first contends that the district court erred

in granting summary judgment in Sergeant Pierce’s favor on her

malicious prosecution claim.               To prove a malicious prosecution

claim     in     North        Carolina,     a      plaintiff         must      establish:

“(1) defendant initiated the earlier proceeding; (2) malice on

the part of defendant in doing so; (3) lack of probable cause

for      the     initiation          of    the        earlier        proceeding;          and

(4) termination          of   the    earlier     proceeding        in    favor     of     the

plaintiff.”        Best       v.   Duke   Univ.,      448 S.E.2d 506,   510      (N.C.

1994).     Here, the dispute is over whether Sergeant Pierce had

probable cause to charge Lamonds with disorderly conduct for an

                                            2
incident       at    the   town    hall *      and     for      assault     on    a    government

official.

                We     conclude         that,        considering            the       facts     and

circumstances underlying each charge that were known to Sergeant

Pierce at the time, the district court did not err in finding

that, as a matter of law, Sergeant Pierce had probable cause to

bring the charges against Lamonds.                         See Best, 448 S.E.2d at 510

(“Whether probable cause exists is a mixed question of law and

fact,     but    where     the    facts        are   admitted          or   established,       the

existence       of     probable        cause    is     a     question       of    law    for    the

court.”); Martin v. Parker, 563 S.E.2d 216, 218 (N.C. Ct. App.

2002) (discussing probable cause); see also N.C. Gen. Stat. §

14-288.4(a)(2)         (2011)     (defining          crime      of    disorderly        conduct);

State     v.     Noel,     690 S.E.2d 10,       13       (N.C.   Ct.       App.    2010)

(enumerating          elements     of    assault        on      a    government        official);

State v. Mitchell, 592 S.E.2d 543, 547 (N.C. 2004) (defining

criminal assault).              Thus, we affirm the district court’s grant

of   summary         judgment     in    Sergeant        Pierce’s        favor     on     Lamonds’

malicious prosecution claim.

                Turning to the excessive force claim, Lamonds asserts

that her Fourth Amendment rights were violated as the result of

      *
       Lamonds was charged with two counts of disorderly conduct
for her actions on the day in question; however, Sergeant Pierce
brought only one of those charges against her.



                                                 3
an official policy or custom of the municipality or the police

department.   However, she names neither the town nor the police

chief as a defendant.      Thus, this claim must fail.

           Accordingly, we affirm the district court’s order.             We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      4